Citation Nr: 1509634	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  09-36 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and Payment Center 
in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at Eastern Idaho Medical Center from June 13, 2006, to August 31, 2006.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1972 to November 1973 and from March 1976 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from administrative decisions issued in October and November 2006 by the Department of Veterans Affairs (VA) Network Authorization and Payment Center in Fort Harrison, Montana, which denied the Veteran's claim for payment or reimbursement for medical expenses incurred at Eastern Idaho Medical Center from June 13, 2006, to August 31, 2006.  The Veteran disagreed with this decision in May 2007.  He perfected a timely appeal in September 2009 and requested a videoconference Board hearing which was held at the RO before the undersigned Veterans Law Judge in December 2012.  A copy of the hearing transcript has been added to the record.

In August 2014, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) (in this case, VA's Network Authorization and Payment Center in Fort Harrison, Montana) for additional development.  The Board notes that, although the Veteran currently lives within the jurisdiction of the RO in Portland, Oregon, because this appeal involves a medical expense reimbursement claim, VA's Network Authorization and Payment Center in Fort Harrison, Montana, has jurisdiction in this appeal.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he is entitled to payment or reimbursement for medical expenses incurred at Eastern Idaho Medical Center from June 13, 2006, to August 31, 2006 ("medical expense reimbursement claim").  He specifically contends that this treatment was for an emergent condition and he notified the VA health care system of his treatment at Eastern Idaho Medical Center shortly after his admission.  Having reviewed the record evidence, and although any additional delay is regrettable, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

As noted in the Introduction, the Board remanded the Veteran's medical expense reimbursement claim most recently in August 2014.  Unfortunately, it appears that not all of the development requested by the Board in the August 2014 was accomplished by the AOJ (in this case, VA's Network Authorization and Payment Center in Fort Harrison, Montana).  A review of the August 2014 remand indicates that the Board directed that the AOJ obtain copies of the Veteran's Vocational Rehabilitation & Employment (VR&E) records "and any associated documents used to determine the Veteran's eligibility for services."  See Board remand dated August 4, 2014, at pp. 3.  There is no indication that the AOJ attempted to obtain these records.  Nor have these records been associated with the Veteran's VBMS or VVA paperless claims files.

In the August 2014 remand, the Board also found that, because a November 2013 rating decision which denied service connection for osteomyelitis was not yet final, and because the finality of that claim likely would impact adjudication of the Veteran's medical expense reimbursement claim, adjudication of the medical expense reimbursement claim was deferred "until such time [as] the claim of service connection for osteomyelitis is fully resolved."  See Board remand dated August 4, 2014, at pp. 2-3 (citations omitted).  A review of the Veteran's VBMS paperless claims file shows that, in a rating decision dated on November 19, 2013, and issued to the Veteran and his service representative that same day, the RO in Portland, Oregon, denied a claim of service connection for osteomyelitis.  This rating decision became final on November 19, 2014.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  Unfortunately, despite a flurry of emails in September and October 2014 between VA employees concerning the date when the November 2013 rating decision became final, the AOJ issued a Supplemental Statement of the Case (SSOC) on the Veteran's medical expense reimbursement claim on November 10, 2014, approximately 9 days prior to the date when the November 2013 rating decision became final.  Nevertheless, the Board finds that there is no prejudice to the Veteran on this issue because the November 2013 rating decision subsequently became final after the SSOC was issued.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing prejudicial error).

It is unclear to the Board why the AOJ did not complete the development requested in the August 2014 remand.  The Board finds that judicial review is frustrated in this appeal because the AOJ did not comply with the Board's prior remand orders.  As the Board noted in its August 2014 remand, a counseling record in the Veteran's VBMS paperless claims file indicates that there are additional relevant records that have not yet been associated with this appeal.  See Board remand dated August 4, 2014, at pp. 3.  In summary, the Board finds that, on remand, the AOJ must attempt to obtain the Veteran's VR&E records.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in February 2015 without complying with the August 2014 remand instructions.  Given this error, another remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file copies of relevant Vocational Rehabilitation & Employment (VR&E) records and any associated documents used to determine the Veteran's eligibility for services.  A copy of any request(s) for these records, and any reply, to include any VR&E records obtained, should be associated with the claims file.

2.  Review the Veteran's claims file to ensure that all development requested in this REMAND has been completed, to the extent possible.  If the requested records have not been obtained, then take necessary corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains adverse to the Veteran, then the Veteran and his representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

